
QuickLinks -- Click here to rapidly navigate through this document


STOCK PURCHASE AGREEMENT


        This STOCK PURCHASE AGREEMENT (the "Agreement") is dated as of
October    , 2001, to be effective as of the Closing Date by and between Swiss
Technology Holding AG, a corporation duly organized and existing under the laws
of Switzerland (hereinafter referred to as "Purchaser") and Michel Geiger, an
individual (hereinafter referred to as "Seller").


RECITALS


        WHEREAS, Seller owns 100% of the issued and outstanding shares of common
stock of Montres Antima SA (the "Shares"); and

        WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Shares upon the terms and conditions hereinafter
described; and

        NOW, THEREFORE, Purchaser and Seller, in consideration of mutual
premises and covenants contained herein, do hereby agree as follows:


ARTICLE 1
DEFINITIONS


        For the purposes of this Agreement, the following terms shall have the
respective meanings indicated below:

        "Agreed Balance Sheet" means the balance sheet of the Company as at
December 31, 2000 in the agreed form as reflected on Exhibit A hereto.

        "Aggregate Closing Provisions Amount" shall mean, collectively, the
Closing A/R Provision and the Closing Inventory Provision.

        "Balance Sheet Adjustments" shall mean the adjustments in the purchase
price in accordance with the provisions of Section 3.3 hereof.

        "Closing Balance Sheet" shall mean the balance sheet of the Company as
of the date of Closing as determined in accordance with Swiss GAAP, consistently
applied.

        "Closing A/R Provision" shall mean the accounts receivable provision, as
evidenced by the Closing Balance Sheet, representing the estimated portion of
the gross value of the accounts receivable of the Company that will not be fully
collected within one (1) year from the date of the Closing Balance Sheet.

        "Closing Inventory Provision" shall mean the inventory provision, as
evidenced by the Closing Balance Sheet, representing the estimated portion of
the gross value of Inventory that will not be sold during a period of one
(1) year from the date of the Closing Balance Sheet and to compensate for the
loss of gross profit margin should the inventory be sold for less than
historical gross profit margins.

        "Collateral Transactions" shall mean, collectively, (i) the Stock
Purchase Agreement between Montres Antima SA and Flavio Rota, individually and
Meliga Habillement Horloger SA and (ii) the Asset Purchase Agreement between
Montres Antima SA and Meliga Habillement Horloger SA.

        "Company" shall mean Montres Antima, S.A.

        "Confidential Information" shall mean any information a Party may
exchange with, or acquire from, the other Party including but not limited to the
Company's procedures, product specifications, methods, technology, suppliers,
customers, trade secrets, marketing and business research and plans, that relate
to or affects the Company's asset, but excluding any information to the extent
that such information becomes publicly known, through no fault of the Party
receiving such information from the other Party.

        "Cost of Goods Sold" as used in the definition of "Pre-tax Profit" shall
mean, Swiss landed cost of components used to produce such products, plus
after-sales service and repair costs (as historically

--------------------------------------------------------------------------------


calculated), plus an amount equal to twenty percent (20%) of net sales of such
goods to cover production costs and outside labor costs.

        "Credit Suisse Loan" shall mean the Credit Line Agreement between the
Company and Credit Suisse dated April 24, 2001.

        "Earnings Multiple" shall mean a multiple of seven (7).

        "Earnout Period Factor" shall mean a number equal to the number of
fiscal years (or fractions thereof) from Closing until December 31, 2004.

        "Encumbrance" means a mortgage, charge, pledge, lien, option,
restriction, right of first refusal, right of pre-emption, third-party right or
interest, retention of title, other encumbrance or security interest of any
kind, or another type of preferential arrangement (including, without
limitation, a title transfer or retention arrangement) having similar effect.

        "Equity Deficit" shall mean 555,000 CHF.

        "Fixed Operating and Interest Expense Charge" shall mean 621,000 CHF.

        "Net Sales of Antima Products" shall mean wholesales sales and assembly
sales plus all after sales service and repair sales, net of returns and refunds,
to the companies/customers listed on Schedule 3, excluding, however, sales of
products to such companies/customers incorporating the Golfer's Watch patent as
disclosed in the Employment Agreement between the Company and Mr. Michel Geiger
attached hereto as Exhibit D.

        "Party" shall mean Purchaser and Seller (collectively, the "Parties").

        "Post Closing Adjustments" shall mean, collectively, the Balance Sheet
Adjustments and the Receivables/Inventory Adjustment.

        "Pre-tax Profit" shall mean, for any date of determination, the pre-tax
profit of the Company determined on the following basis, but in no event in an
amount greater than the Pre-tax Profit Cap Amount: Net Sales of Antima Products
less Cost of Goods Sold, less the Fixed Operating and Interest Expense Charge.

        "Pre-tax Profit Cap Amount" shall mean 260,000 CHF.

        "Pre-tax Profit Base Amount" shall mean 144,000 CHF.

        "Receivables/Inventory Adjustment" shall have the meaning given to it in
Section 3.4.

        "Shareholder Loan" shall mean the subordinated loan agreement granted by
Seller to the Company as assigned to Credit Suisse.

        "Stockholders' Equity at Closing" shall mean the stockholders' equity of
the Company as evidenced by the Closing Balance Sheet.

        "Stub Period" shall mean the fiscal period from the Closing until
December 31, 2001.

        "Subordinated Loan Agreement" shall mean the subordinated loan agreement
between Credit Suisse and the Company dated April 24, 2001.

        "Swiss GAAP" shall mean generally accepted accounting principles
applicable in Switzerland.

        "Test Date" shall mean the first anniversary date following Closing.

        "Test Period" shall mean the period from Closing until the Test Date.

2

--------------------------------------------------------------------------------



ARTICLE 2
PURCHASE AND SALE


        Section 2.1 Sale and Transfer of Shares. In consideration of and in
reliance upon the representations, warranties and covenants contained herein and
subject to the terms and conditions of this Agreement, the Seller hereby sells
with full title guarantee, free and clear of any Encumbrance, and Purchaser
purchases, the Shares.


ARTICLE 3
CONSIDERATION


        Section 3.1 Purchase Price. Subject to the Post Closing Adjustments, the
total purchase price (the "Purchase Price") for the shares shall be:

        (a) an amount equal to the sum of:

(i)400,000 CHF, payable at Closing (the "Closing Payment"); plus or minus (as
applicable)

(ii)the difference between the Stockholders' Equity at Closing and the Equity
Deficit, as determined in accordance Swiss GAAP, to be paid to Seller or
Purchaser, as applicable, in accordance with the provisions of Section 3.3; plus

(iii)the Aggregate Closing Provisions Amount, to be paid within ten (10) days
following the calculation of the Receivable/Inventory Adjustment each in
accordance with the provisions of Section 3.4; and

        (b) subject to the provisions of Section 3.2, an amount up to a maximum
of 1,200,000 CHF in future earnout payments (the "Earnout Payment") payable to
Seller in accordance with the provisions of Section 3.2.

        For the sake of clarity, the Parties agree that the full amount of the
Purchase Price shall be deemed to constitute consideration for the Shares, and
that no part or component of the Purchase Price is payable to Seller as
consideration for his services rendered under the employment agreement between
Seller and the Company, regardless of whether such part or component of the
Purchase Price is paid to Seller on or after Closing.

        Section 3.2 Earnout Payment Amount. Within forty-five (45) days
following the conclusion of the Stub Period and each fiscal year thereafter
during the Earnout Period, Purchaser shall procure that the Company determine
the average Pre-tax Profit of the Company for the period or periods since
Closing. In the event that the average Pre-tax Profit for such period exceeds
the Pre-Tax Profit Base Amount, then such difference (the "Excess Amount") shall
be multiplied by the Earnings Multiple, the product of which shall be divided by
the Earnout Period Factor (the "Earnout Base Amount"). The Earnout Base Amount
shall then be divided by the actual number of fiscal years (or fractions
thereof) that have elapsed since Closing to arrive at an "Earnout Payment
Amount". The Earnout Payment Amount, less any earnout payments previously made,
will be paid to Seller within ten (10) days accompanied by a calculation of such
amount substantially in the form attached hereto on Schedule 2.

        Within forty-five (45) days following the end of the Company's 2004
fiscal year, the final average Pre-tax Profit over the period from Closing
through December 31, 2004 will be multiplied by the Earnings Multiple. Such
amount will be decreased by the Equity Deficit, plus 100,000 CHF for increase in
equipment valuation, plus 247,000 CHF for the value of the Antima name less all
previous Earnout Payments to the Seller. Such amount, if any, will be paid to
Seller within ten (10) days.

        Section 3.3 Balance Sheet Adjustments. Within forty-five (45) days
following Closing, the Purchaser shall procure that the Company prepare the
Closing Balance Sheet reflecting the assets and liabilities of the Company as of
Closing. The Closing Balance Sheet shall be prepared in accordance with Swiss

3

--------------------------------------------------------------------------------


GAAP, consistently applied. For purposes of calculating the amount referenced in
Section 3.1(a)(ii), (a) in the event that the Stockholders' Equity of the
Company as reflected on the Closing Balance Sheet is greater than the Equity
Deficit, then Purchaser shall remit such difference to Seller as an adjustment
to purchase price within thirty (30) days, and (b) in the event that the
Stockholders' Equity of the Company as reflected on the Closing Balance Sheet is
less that the Equity Deficit, then the Seller shall remit such difference to
Purchaser as a decrease in the purchase price within thirty (30) days.

        Section 3.4 Receivables/Inventory Adjustment. The Purchaser shall
procure that within forty-five (45) days following the Test Date, the Company
shall test whether, as of the Test Date, the accounts receivable and the
inventory existing as of Closing as evidenced by the Closing Balance Sheet have
been fully collected (with respect to the accounts receivable) or fully utilized
(with respect to the inventory, assuming realization of normal gross profit
margins on such inventory) (the "Receivables/Inventory Adjustment"). For
purposes of the calculation and the payment referenced in Section 3.1(a)(iii),
to the extent that such receivables have not been fully collected, or such
inventory has not been fully utilized, then the value of such assets shall be
written to zero and applied against the deferred payment of the Aggregate
Closing Provisions Amount which amount, if any, shall be payable within ten
(10) days.


ARTICLE 4
CLOSING


        Section 4.1 Conditions of Closing. The transaction stipulated in
Article 2 is subject to the fulfillment, prior to or at the Closing, of each of
the following conditions unless otherwise waived in writing by the Party for
whose benefit the conditions exist.

        (a) The representations and warranties made by the Parties in this
Agreement or any certificates or documents delivered pursuant to the provisions
hereof or in connection with the transactions contemplated herein shall be true
and correct in all material respects when made, and shall be true and correct in
all material respects on the Closing Date as though such representations and
warranties were made on and as of such date.

        (b) The Collateral Transactions shall have closed, or simultaneously
close, in accordance with their respective terms and conditions.

        (c) The Parties shall have carried out their respective obligations as
specified in Sections 4.3 and 4.4.

        Section 4.2 Closing Time Date and Place. The purchase and sale
contemplated herein shall be consummated at a Closing to take place by mail,
facsimile or at the offices of Seller on October 31, 2001, or at such other time
and place as the Parties may agree upon in writing.

        Section 4.3 Seller's Obligations at Closing. At the Closing, the Seller
shall carry out the following obligations:

(a)At Closing the Seller shall deliver to Purchaser or its nominee:

(i)the share certificates duly endorsed to Purchaser or its nominee;

(ii)evidence of the authority of each person executing a document on the
Company's behalf;

(iii)the common seal (if any) of the Company and each register and minute book
made up to Closing;

4

--------------------------------------------------------------------------------

(iv)resignations in the agreed form, in the form attached hereto as Schedule 4,
from each director and secretary of the Company, expressed to take effect from
the end of the meeting held pursuant hereto;

(v)all consents and approvals of government agencies and/or third parties
necessary to effect the transfer of the Shares, including releases of
Encumbrances affecting the Shares, executed by the lien holders thereof and
otherwise in a form acceptable for filing; and

(vi)a countersigned original of the employment agreement between Michel Geiger
and the Company in the form attached hereto as Exhibit D.



(b)The Seller shall ensure that at Closing a meeting of the board of directors
of the Company is held at which the directors take the following actions and
adopt the minutes of the Board Meeting in the agreed form attached hereto as
Schedule 5:

(i)vote in favour of the registration of Purchaser or its nominees as members of
the Company in respect of the Shares (subject to the production of properly
stamped transfers which shall be at Purchaser's cost);

(ii)with effect from the end of the meeting, authorise the secretary to notify
the specimen signatures of the new officers of the Company in connection with
each existing mandate given by the Company for the operation of its bank
accounts.



(c)The Seller shall ensure that at Closing a shareholders' meeting of the
Company is held at which the shareholders take the following actions by adopting
the resolutions in the agreed form attached hereto as Schedule 6:

(i)appoint persons nominated by Purchaser as directors and secretary of the
Company with effect from the end of the meeting;

(ii)accept the resignations of each director and secretary pursuant hereto so as
to take effect from the end of the meeting.

        Section 4.4 Purchaser's Obligations at Closing. At the Closing,
Purchaser will (i) deliver the Closing Payment to Seller and (ii) pay-off the
existing balance of the Shareholder Loan, the Subordinated Loan and the Credit
Suisse Loan.

        Section 4.5 Further Actions. Seller shall execute the instruments
transferring the Shares to Purchaser effective as of the Closing Date and shall
take all actions following Closing as may be necessary to more fully perfect
title in the Shares to Purchaser.


ARTICLE 5
[Reserved]



ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS


        Section 6.1 Representations, Warranties and Covenants of Seller. Seller
represents and warrants to Purchaser that, as of the date of this Agreement and
as of the Closing Date:

        (a) The information on the Company's excerpt from the Commercial
Register attached hereto as Schedule 1 is true and correct;

        (b) The Company is a corporation duly organized, validly existing and in
good standing under the laws of Switzerland and is duly empowered or licensed
under the relevant laws in Switzerland to conduct the business as stipulated in
its Articles of Association;

5

--------------------------------------------------------------------------------


        (c) The Company does not have any subsidiaries, and does not own any
minority interests in any other business entities;

        (d) The Company is in compliance with the provisions of the Articles of
Association and applicable law;

        (e) The Company's financial and accounting records (the "Accounts"),
including but not limited to the financial statements of the Company of fiscal
years 1998, 1999 and 2000, attached hereto as Exhibits A, and the interim
financial statements as of and for the six and one-half month period ended
July 15, 2001, attached hereto as Exhibit B, are up-to-date, in its possession
or under its control and are properly completed in all material respects in
accordance with the law and Swiss GAAP;

        (f) The Company is operating and has always operated its business in all
material respects in accordance with its Articles of Association at the relevant
time. The copy of the Articles of Association of the Company disclosed to
Purchaser and attached hereto as Exhibit C is true and correct copy of the
original;

        (g) Except for the Shareholder Loan, the Credit Suisse Loan, the
Subordinated Loan, the Company does not have outstanding, and has not agreed to
create or incur loan capital, borrowings or indebtedness in the nature of
borrowings (including, without limitation, any such indebtedness to the Seller);

        (h) As of October 8, 2001, the balance due under the Shareholder Loan is
278,218 CHF; the balance due under the Credit Suisse Loan is zero; and balance
due under the Subordinated Loan is 310,000 CHF;

        (i) Execution delivery and performance by Seller of this Agreement will
not conflict with or violate (i) any provision of the Company's charter, bylaws
or other similar documents; (ii) any law, rule, regulation or order effective
and binding on the Company; and (iii) result in any Encumbrance on any property
owned by the Company;

        (j) The Shares being acquired hereunder by Purchaser have been duly and
validly authorized, and, when delivered to and paid for by Purchaser pursuant to
this Agreement, will be fully paid and nonassessable;

        (k) The certificates of the Shares are in valid and sufficient form; the
holders of outstanding shares of any class of stock of the Company are not
entitled to preemptive or other rights to subscribe for the Shares; and, except
as set forth in this Agreement, no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations or exchange any securities for, shares of common stock of or
ownership interests in the Company are outstanding;

        (l) To the best of Seller's knowledge, the Company has no liabilities or
obligations (whether known, absolute, contingent etc.) that were not fully and
appropriately reflected in the Accounts;

        (m) The Company has timely, fully and correctly completed and filed all
tax returns, reports and other filings required under the applicable laws with
regard to Taxes and Duties and has at all times fully and truly informed the
competent authorities in compliance with the applicable laws ("Taxes and Duties"
as used herein being all taxes, social security and pension contributions
(statutory, contractual and voluntary) to public and private institutions,
customs duties and other duties levied by public entities, agencies and
institutions, in each case in Switzerland and abroad);

        All liabilities of the Company with regard to Taxes and Duties have been
fully discharged or completely reflected in the financial statements of the
Company, and no such liabilities are overdue. The Company has made appropriate
provisions for all future obligations with regard to Taxes and Duties which will
be levied on assessment periods (partially or fully) before the Closing date in
accordance with Section 4.2;

6

--------------------------------------------------------------------------------


        The Company has not made distributions to shareholders or affiliated
persons or companies which could result in additional liabilities of the Company
for Taxes and Duties;

        The Company has at its disposal all supporting documents in connection
with (i) all filed tax returns, reports and other filings, and (ii) all tax
returns, reports and other filings still to be filed which refer to assessment
periods (partially or fully) before the Closing date in accordance with
Section 4.2, in each case in form and substance in accordance with the statutory
requirements;

        There are no special agreements with, or concessions from, tax or other
authorities, formal or informal, which have an impact on the taxes and duties
chargeable on the Company;

        (n) There has been no audit by any governmental authority of any tax
return of the Company;

        (o) Since July 15, 2001, there has been no material adverse change in
the business prospects, or financial conditions of the Company and, to Seller's
knowledge, the Balance Sheet dated July 15, 2001 attached hereto as Exhibit B
accurately reflects the assets and liabilities of the Company as of such date;

        (p) To the best of Seller's knowledge, the Company has not violated any
material statutes, rules, ordinances or other applicable laws in Switzerland;

        (q) There has been no material litigation, pending or threatened against
the Company;

        (r) None of the contracts which the Company is a party to contains a
change-of-control clause which, as a consequence of the conclusion or Closing of
this Agreement, (i) gives the other party the right to fully or partially
terminate, amend or newly negotiate the contract, (ii) automatically amends or
terminates the contract, or (iii) operates in any other way as a result of the
conclusion or Closing of this Agreement;

        (s) The Company has the insurance coverage customary in its line of
business. Such insurance coverage is sufficient both with regard to its kind and
the coverage amounts in order to cover the risks which reasonably have to be
expected for businesses such as the ones conducted by the Company. The
respective insurance contracts are all in full force and effect, and no premium
payments of the Company thereunder are due. No notice of termination or
cancellation with regard to any of the insurance contracts has been given or
received by the Company, and neither the Company nor the respective insurance
companies have requested or announced any amendments to the insurance contracts
and no such termination, cancellation or request for amendment is to be
expected;

        (t) Seller owns, or is licensed or otherwise possesses legally
sufficient rights to use, all trademarks, service marks, trade names, patents,
copyrights, and any applications therefor, technology, know-how, trade secrets,
computer software programs or applications (in both source code and object code
form) and tangible or intangible proprietary information or material that are
used or proposed to be used in the business, including all current patents,
patent applications, registered and material unregistered copyrights, and any
applications therefor owned or licensed by the Seller (the "Intellectual
Property Rights") free and clear of all Encumbrances. All Intellectual Property
Rights which can be registered are duly and validly registered, and there are no
appeals, oppositions or other actions pending against such registrations. All
application, registration, renewal and other fees relating to the Intellectual
Property Rights have been fully paid in due time. Purchaser's use of the
Intellectual Property Rights will not infringe upon the rights of any third
party. To Seller's best knowledge, there has been no breach with respect to any
license or right relating to any of the Intellectual Property Rights; and

        (u) In making the representations, warranties and covenants of this
Article, Seller has not made any untrue statements of material fact or omitted
to state a material fact necessary in order to make the representation made, in
light of the circumstances under which they were made, not misleading.

7

--------------------------------------------------------------------------------


        Section 6.2 Representations Warranties and Covenants of Purchaser.
Purchaser hereby represents and warrants to Seller that, as of the date of this
Agreement and as of the Closing Date:

        (a) Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of Switzerland; and

        (b) Execution delivery and performance by Purchaser of this Agreements
will not conflict with or violate (i) any provisions of Purchaser's charter,
bylaws or other similar documents; or (ii) any law, rule, regulation or order
binding on Purchaser.


ARTICLE 7
INDEMNIFICATION


        Section 7.1 Indemnification by Seller. Seller shall indemnify and hold
Purchaser, its employees, officers, directors, affiliates, representatives,
agents, and other control persons harmless from, against and in respect of the
following:

        (a) Any and all loss, liability or damage suffered or incurred by
Purchaser (including interest, penalties and attorney fees) by reason of any
untrue written representation, breach of warranty or non-fulfillment of any
covenant or agreement by Seller contained herein or in any exhibit, schedule,
certification, document or instrument delivered to Purchaser by Seller hereunder
(each of such untrue written representation, breach of warranty or
non-fulfillment of any covenant or agreement a "Breach"), it being expressly
agreed, for the sake of clarity, that Seller shall indemnify Purchaser on a
franc-by-franc basis for any loss, liability or damage which the Company suffers
or incurs due to a Breach, or which encumbers the Company provided that
non-disclosure of such encumbrance to Purchaser constitutes a Breach;

        (b) Any and all loss, liability or damage suffered or incurred by
Purchaser (including interest, penalties and attorney fees) by reason of or in
connection with any claim for any finder's or brokerage fee or other commission
resulting from any services alleged to have been rendered to, or at the
insistence of or on behalf of or for Seller with respect to this Agreement or
any of the transactions contemplated hereby;

        (c) Any and all liabilities of Seller which relate to the ownership of
the Shares or the operation of the Company prior to the Closing Date that are
not expressly assumed or waived by Purchaser under this Agreement, including but
not limited to liabilities arising from or related to any tax due, or to be due,
and penalties and interest related thereto, imposed on the Company with respect
to any period prior to the Closing Date; and

        (d) Any and all actions, suits, proceedings, claims, demands,
assessments, judgments, damages, costs and expenses, including but not limited
to, legal fees and expenses as shall be determined by a court of competent
jurisdiction, incident to any of the foregoing or incurred in investigating or
attempting to avoid the same or to oppose the imposition thereof, or in
enforcing this indemnity.

        Section 7.2 Indemnification by Purchaser. Purchaser shall indemnify and
hold Seller, its representatives, agents, and other control persons harmless
from, against and in respect of the following:

        (a) Any and all loss, liability or damage suffered or incurred by Seller
(including interest, penalties and attorney fees) by reason of any untrue
written representation, breach of warranty or non-fulfillment of any covenant or
agreement by Purchaser contained herein or in any certificate document or
instrument delivered by Purchaser to Seller hereunder;

        (b) Any and all loss, liability or damage suffered or incurred by Seller
(including interest, penalties and attorney fees) by reason of or in connection
with any claim for any finder's or brokerage fee or other commission resulting
from any services alleged to have been rendered to, or at the insistence of,

8

--------------------------------------------------------------------------------


or on behalf of or for Purchaser with respect to this Agreement or any of the
transactions contemplated hereby;

        (c) Any and all actions, suits, proceedings, claims, demands,
assessments, judgments, damages, costs and expenses, including but not limited
to, legal expenses as shall be determined by a court of competent jurisdiction,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.

        Section 7.3 Indemnification Procedures. In seeking indemnification under
Article 7.1 or 7.2, the Parties agree to abide by the following procedure:

        (a) For the purposes of this Article 7.3, the term "Indemnitee" shall
mean the person(s) entitled, or claiming to be entitled, to be indemnified
pursuant in the provisions of Article 7.1 or 7.2 hereof. The term "Indemnitor"
shall mean the person(s) having the obligation to indemnify pursuant to such
provisions.

        (b) An Indemnitee shall promptly give the Indemnitor written notice of
any matter which an Indemnitee has determined has given or could give rise to a
right of an indemnification under this Agreement, stating the amount of the
loss, if known, and method of computation thereof, all with reasonable
particularity and containing a reference to the provisions of this Agreement in
respect of which such right of indemnification is being claimed or arises. If an
Indemnitee shall receive notice of any claim by a third party which is or may be
subject to indemnification (a "Third Party Claim") the Indemnitee shall give the
Indemnitor prompt written notice of such Third Party Claim and shall permit the
Indemnitor, at its option, to participate in the defense of such Third Party
Claim by counsel of its own at its own costs and expense. If, however, the
Indeinnitor acknowledges in writing its obligation to indemnify the Indemnitee
hereunder against all losses that may result from such Third Party Claim
(subject to the limitations set forth herein), then the Indemnitor shall be
entitled, at its option, to assume and control the defense of such Third Party
Claim at its expense and through counsel of its choice. In the event the
Indemnitor exercises its rights to undertake the defense of any such Third Party
Claim, the Indemnitee shall co-operate with the Indemnitor in such defense and
make available to the Indemnitor, at the Indemnitor's expense, all witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as is reasonably required by the Indemnitor. Similarly,
in the event the Indemnnitor is directly or indirectly, conducting the defense
against any such Third Party Claim, the Indemnitor shall cooperate with the
Indemnitee in such defense and make available in it all such witnesses, records,
materials and information in its possession or under its control relating
thereto as is reasonably required by the Indemnitee. No such Third Party Claim
may be settled by the Indemnitor without the written consent of the Indemnitee,
unless the settlement involves only the payment of money by the Indemnitor. No
Third Party Claim which is being defended in good faith by the Indemnitor shall
be settled by the Indemnitee without the written consent of the Indemnitor.

        Section 7.4 Survival of Representation, Warranties and Indemnity. All
representations and warranties made by the Parties in this Agreement or in any
certificate document or instrument furnished in connection herewith, and the
indemnification obligations contained in this Agreement, shall survive the
Closing and any investigation at any time before or after Closing made by or on
behalf of the Parties hereto and shall expire on the first anniversary of the
Closing Date, provided, however, that (i) any claim which is submitted in
writing to the indemnifying Party prior to such first anniversary may still be
enforced thereafter, and (ii) any claim relating to Seller's representations
made in Section 6.1 (m) (Taxes and Duties) may still be raised after the first
anniversary of the Closing Date, but not later than one year after notification
of the respective claims to Purchaser by the tax authorities or social security
institutions. The limitations, time limits and Purchaser's investigation and
notification and other duties under articles 200, 201 and 210 of the Swiss Code
of Obligations are hereby expressly waived.

9

--------------------------------------------------------------------------------



ARTICLE 8
CONFIDENTIALITY


        Section 8.1 Confidentiality. The Parties agree to preserve the
confidential nature of the Confidential Information which is disclosed by either
Party (the "Disclosing Party") to the other (the "Receiving Party") and to take
any and all necessary steps to insure that such Information is not revealed to
third parties or to any person unauthorized in writing by the Disclosing Party.
The responsibilities set forth herein shall survive the termination of this
Agreement unless the prior written consent of the Disclosing Party has been
obtained or unless any such information has previously been publicly disclosed.
Should the Receiving Party be ordered by a court of competent jurisdiction or
administrative authority to disclose this Agreement or confidential information
disclosed by the Disclosing Party to the Receiving Party, it shall give written
notice to the Disclosing Party before making any disclosure not permitted by
this Article, shall use its best efforts to either resist disclosure or disclose
solely subject to an attorneys' eyes-only protective order or such other
protective order as the Disclosing Party shall approve. This Article shall
survive the termination of this Agreement.


ARTICLE 9
TERMINATION


        Section 9.1    Termination of Agreement.    This Agreement may be
terminated, and the transactions contemplated hereby may be abandoned at any
time prior to Closing:

        (a) by the mutual consent of the Parties;

        (b) by either Party if any of the conditions to the Closing as set forth
in Article 4.1 is not fulfilled or waived by the Party for whose benefit the
conditions exist on or prior to the Closing Date; or

        (c) by either Party if the Closing has not occurred on or prior to
October 31, 2001.

        Section 9.2    Rights of Termination.    The rights of termination as
provided for under Article 9.1 hereof may be exercised at any time after the
occurrence of an event or the discovery of circumstances which gives rise to a
right of termination. However, failure to assert a right of termination upon the
occurrence of an event or the discovery of circumstances which give rise to a
right of termination shall not be, or be deemed, a waiver of such right.

        Section 9.3    No Waiver of Rights.    A termination under Article 9.1
hereof shall not relieve either Party of any liability for a Breach, and any
such termination shall not be deemed to be a waiver of any available remedy for
any such Breach, and in the event of any such Breach, the prevailing Party shall
also be entitled to its reasonable attorneys' fees and expenses.


ARTICLE 10
MISCELLANEOUS


        Section 10.1    Expenses.    The Parties shall each pay their own
expenses incident to the negotiation preparation and execution of this Agreement
and the consummation of the transactions contemplated hereunder, including any
and all disbursements to their respective counsel.

        Section 10.2    Assignment.    Unless specifically consented to in
writing by the other Party, neither Party may assign or transfer this Agreement
or any of its rights hereunder, and any attempted assignment thereof shall be
void and of no force and effect. It is expressly understood and agreed that
either Party is under no obligation to consent to any proposed assignment on the
part of the other Party and that each of the Parties, in its sole discretion,
shall have absolute authority to decide whether or not a consent to assignment
shall be given.

10

--------------------------------------------------------------------------------


        Section 10.3    Notice.    Notices to be given to any Party under this
Agreement shall not be effective unless given in writing and hand delivered or
mailed by certified mail, or via overseas courier, or sent by electronic mail or
facsimile to such Party at the following addresses. Any Party may change its
address by giving notice of such change in the manner above provided.

For Seller:   Michel Geiger
Rue Th. Kocher 11
2502 Bienne
Switzerland
Phone: 032-322-3465
Fax: 032-322-0471
For Purchaser:
 
Swiss Technology Holding AG
c/o Verex Treuhand AG
Salzhausstrasse 5
CH-2501 Bienne
Switzerland
Attention: Enrico Margaritelli
Phone: 032-327 35 15
Fax: 032-327 35 19
with copy to:
 
Fossil, Inc.
2280 North Greenville Ave.
Richardson, Texas 75082
Attention: T.R. Tunnell, Executive Vice President
Phone: 972-699-2139
Fax: 972-498-9639
E-mail: trtunnell@fossil.com


        Notices sent via certified mail or oversees courier shall be deemed to
have been received as of the date indicated by the postal or courier's receipt
as having been received by the intended recipient. Notices sent via electronic
mail or facsimile shall be deemed to have been received two (2) business days
after the date on which they were transmitted, provided the Party transmitting
any such notice mails a copy of the notice on the next business day to the Party
to be notified via certified or registered mail or via overseas courier

        Section 10.4    Governing Law.    This Agreement shall be governed by
and construed in accordance with the laws of Switzerland.

        Section 10.5    Dispute Resolution.    Any and all dispute,
controversies differences which may arise out of or in relation to or in
connection with this Agreement or the transactions contemplated hereby including
its legal validity shall be finally settled and binding upon the parties hereto
by an arbitration process to be held in Zurich, Switzerland. The arbitration
tribunal will be comprised of an arbitrator jointly designated by the parties
or, if the parties cannot agree on an arbitrator within a time period of one
month, then by three arbitrators, one designated by each Party within a further
month and the third one,who will act as chairman of the arbitral tribunal by the
others. Any arbitrator not appointed as provided above shall be appointed by the
Zurich High Court (§ 239 para. 2 Zurich Code of Civil Procedures applicable
pursuant to Art. 179 para. 2 Swiss Federal Statute on International Private Law,
"IPRG") at the request of one party. The language of such arbitration shall be
English and such arbitration shall be conducted according to the rules of the
IPRG). As far as the IPRG does not contain mandatory provisions, the arbitrators
shall apply the procedural provisions of the International Arbitration Rules of
the Zurich Chamber of Commerce as in force at the time of the commencement

11

--------------------------------------------------------------------------------


of the arbitration proceedings, provided, however, that such rules shall not
apply to the extent that (i) they contravene the present arbitration clause, or
(ii) they call for an involvement of the Zurich Chamber of Commerce.

        Section 10.6    Binding Effect; Entire Agreement.    All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties herein and to their respective successors. This Agreement contains
the entire agreement between the Parties with respect to the subject matter
hereof and shall supersede all previous and contemporaneous negotiations,
commitments and undertakings, whether written or oral. No waiver or amendment to
this Agreement will be effective unless it is in writing and is signed by a duly
authorized representative of the Party sought to be bound thereby.

        Section 10.7    Counterparts.    This Agreement may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument

        Section 10.8    Publicity.    Except as may otherwise be required by
law, neither Party may make any announcement including any announcement to
employees, customers, or suppliers or otherwise make publicly available any
statement or release concerning this Agreement or the transactions contemplated
hereunder without first obtaining the other Party's written approval of any
proposed statement or release. If either Party is required by law to make any
statement or other disclosure concerning this Agreement or the transactions
contemplated hereby (the Disclosing Party), the Disclosing Party shall provide
the other Party the opportunity to review and comment upon such statement or
disclosure prior to its filing or release and shell make any revisions therein
that the other Party may reasonable request.

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date of this
Agreement.


SWISS TECHNOLOGY Holding AG



By: 

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------


 
 
MICHEL GEIGER, individually
 
 
 
 
 

--------------------------------------------------------------------------------

   

12

--------------------------------------------------------------------------------


SCHEDULE 1

COMPANY EXCERPT FROM COMMERCIAL REGISTER


--------------------------------------------------------------------------------


SCHEDULE 2

EARNOUT PAYMENT AMOUNT CALCULATION


--------------------------------------------------------------------------------


SCHEDULE 3

LIST OF CUSTOMERS FOR PURPOSES OF
CALCULATION OF NET SALE OF ANTIMA PRODUCTS


--------------------------------------------------------------------------------


SCHEDULE 4

AGREED FORM OF RESIGNATION OF DIRECTORS


--------------------------------------------------------------------------------


SCHEDULE 5

AGREED FORM OF MINUTES OF BOARD MEETING


--------------------------------------------------------------------------------


SCHEDULE 6

AGREED FORM OF SHAREHOLDER RESOLUTIONS


--------------------------------------------------------------------------------


EXHIBIT A

1998, 1999 and 2000 FINANCIAL STATEMENTS


--------------------------------------------------------------------------------


EXHIBIT B

INTERIM FINANCIAL STATEMENTS
AND BALANCE SHEET DATED JULY 15, 2001


--------------------------------------------------------------------------------


EXHIBIT C

ARTICLES OF ASSOCIATION


--------------------------------------------------------------------------------


EXHIBIT D

AGREED FORM OF EMPLOYMENT
AGREEMENT WITH MICHEL GEIGER


--------------------------------------------------------------------------------



QuickLinks


STOCK PURCHASE AGREEMENT
RECITALS
ARTICLE 1 DEFINITIONS
ARTICLE 2 PURCHASE AND SALE
ARTICLE 3 CONSIDERATION
ARTICLE 4 CLOSING
ARTICLE 5 [Reserved]
ARTICLE 6 REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE 7 INDEMNIFICATION
ARTICLE 8 CONFIDENTIALITY
ARTICLE 9 TERMINATION
ARTICLE 10 MISCELLANEOUS

SWISS TECHNOLOGY Holding AG



SCHEDULE 1 COMPANY EXCERPT FROM COMMERCIAL REGISTER
SCHEDULE 2 EARNOUT PAYMENT AMOUNT CALCULATION
SCHEDULE 3 LIST OF CUSTOMERS FOR PURPOSES OF CALCULATION OF NET SALE OF ANTIMA
PRODUCTS
SCHEDULE 4 AGREED FORM OF RESIGNATION OF DIRECTORS
SCHEDULE 5 AGREED FORM OF MINUTES OF BOARD MEETING
SCHEDULE 6 AGREED FORM OF SHAREHOLDER RESOLUTIONS
EXHIBIT A 1998, 1999 and 2000 FINANCIAL STATEMENTS
EXHIBIT B INTERIM FINANCIAL STATEMENTS AND BALANCE SHEET DATED JULY 15, 2001
EXHIBIT C ARTICLES OF ASSOCIATION
EXHIBIT D AGREED FORM OF EMPLOYMENT AGREEMENT WITH MICHEL GEIGER
